DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2009/0204231 A1 (Bonacini) in view of US Patent Application Publication 2009/0265019 A1 (Christensen).
Claim 1: Bonacini teaches a prosthetic foot (Fig. 1, prosthetic foot 1) comprising: a top composite leaf spring (Fig. 1, upper laminas 1c and 1d); a first heel (Fig. 1, lower lamina 1a features curved portion 9 defining the under-heel); 10 a second heel (Fig. 1, see also paragraph 0040, rear lamina 1b features final portion 8 defining the under heel). Bonacini is silent on the two heels being integral continual parts of a lower composite leaf spring.
Christensen, a prosthetic foot with adjoined leaf-springs, teaches said second heel and first heel are integral continual parts of a lower composite lead spring (Fig. 1, 
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Bonacini with the leafspring coupling, as taught by Christensen, to increase resistance as the force applied to the foot by the user increases (Christensen, paragraph 0008)
Claim 2: Bonacini further teaches said first and second composite leafspring further 15comprise a composite fiber in a resin matrix (paragraph 0059, “…a composite material such as carbon fibre…impregnated with epoxy, acrylic or other resin”).  
Claim 3: Bonacini further teaches said composite fiber is one of or a combination of carbon fiber, aramid fiber and glass fiber (paragraph 0059, “…a composite material such as carbon fibre fabric, aramid fibre fabric, glass fibre fabric, Kevlar and other fibre fabrics”)
Claim 4: Bonacini further teaches wherein said resin matrix is one of epoxy, vinyl ester, polyester or polyurethane (paragraph 0059, “…epoxy, acrylic, or other resin.”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIMILIAN TOBIAS SPENCER whose telephone number is (571)272-8382. The examiner can normally be reached M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAXIMILIAN TOBIAS SPENCER/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774